THE,




                              December     22, 1949


Hon. D. C. Greer                            Opinion No, V-979.
State Highway Engineer
Texas Highway Departmerd:                   Re:   The necessity to re toter
Auetin, Texas                          ,          highway building a IJ /or
                                                  maintenance machinery
Hon. Homer Garrison, Jr.                          propelled or moved on the
Texas Department of Public Safety                 highways,
Camp Mabry
Austin, Texar

De&r   Sirs:

                Your    letter requesting our opinfon relative   to the above
captioned      matter   reads as follower

               “A question has been raised as to the effect of
       House Bill 465 passed by the Slat Legislature     on the
       exemption of highvvay building and maintenance machia-
       ery temporarily    moved upon the public highways, from
       regirtration  ao requirad by RCS 6675A.    In order that
       this Department and the Department of Public Safety
       may correctly    administer and enforce the registration
       statutes it is respectfully requested that you give us
       pour opinion on the following  question;

                      Is highway buflding and/or maintenance
                machinery temporarily    propelled or moved
                upon the highways required   to be registerrsd
                the same as any other commercial     vehicla?

              “By highway buildingl and matnteaance machin-
       ery, is meant road rollers,  maintainers, ditch-digging
       machines andother equipnent of a special type used
       in construction and maintenance, as well as trucksand
       ordirvry  equipment.”

            Subsequent to requesting our opinion on the above mat-
ter, Col. Garrison eupplemented such request as fOllQWS:

             .Ausruming that a piece of road building or road
       maintaining aquiprmnt te not required to be registered
       when being used for the apacial purpose for which it
       was primarily  designed, doer such equipment become
Page 2 (V-979)



      oubject to registration   when it is diverted from the
      use for which it was primarily     designed and is used
      to haul highway construction equipment and supplies
      over state highways?     In other words, if a contractor
      finishes a job near Amarillo,    Texas, can he place pay
      loads of construction equipment on unregistered      trail-
      ers, semi-trailers    and other unregistered vehicle6
      and move such vehicles over state highways, which
      they are not constructing or maintaining, to Beaumont,
      Texas, where they have another job?

             ‘Or can materials,  contractor’s equipment and
      supplies, including gravel, asphalt, rock, structural
      steel, etc. ba hauled from a supply point near Austin,
      Texas, over state highways to a road construction proj-
      act beyond Bas tr op, Texas, without the tranapor tine va-
      hiclas having been registered?

            “Are our load limit laws applicable ta vehicles km-
      ing used as described in the two preceding paragraph&?

             YAre the provisions      Qf the Drivers’ License      Law
    I applicable to the operators      of such vehicles?

             *If the equipment in question is operating over a
      8tate highway, are the provisions of the Uniform Traf-
      fic Code applicable to the oparation of such vehicles? n

             We will first quote the provisions of our statutes          that,
in our opinion, are applicable to the questions submitted,

            Article      6675a-1, V.C.S.,   provides   in part:

             “The following worda and terms, as used herein,
      have the meaning respectively  ascribed to them in thb
      Saction, as followr:

            “(a) ‘Vehicle’ means every device in, or by which
      &ny person or property is or may ba transported or
      drawn upon a public highway, except devices moved only
      by human power or used exclusively  upon stationary
      rails or tracko.

            “(b) ‘Motor Vehicle’ means every           vehicle,   a.8
      herein defined, that is self-propelled.
            I,
                 . . .

             “(d) ‘Truck-tractor’      means avery motor vahick
      designed or used primarily       for drawing othar vohiclea,,
.   .




        Page 3 (V-979)



              and not so constructed as to.carry CLl~oad.other~ than a
              part of the +elght. off the.vehicle.snd ,load so drawn,


                                     ., ,,   .,,” .A’,.
                                                      ::   ,,:.   .   .,,
                                                                        .,   ),


                    “(f) ‘~6U-trac;ta~~            means::dvery motor vehicle           C
             destgned or,,.used to,?:;dra+rg other: vehiclesor.                 loads,,
             and not s.o constructed’as;to             cprry h’load ‘independent-.
             ly or any ‘psrt oft the-weight of the drdivn~load or, vehi-
                                      .~, ~,~~
                                             !,      :‘!” “,,~.:~     ‘. :
             cl&..       ~‘
                          ,., .~., ‘,                        : :
                         ,~.               I. ‘. ‘,. ~’           ,, ‘,; ,‘Y;;,
                    “(g)  ‘Trade;’   means kvery vehicle:d&ned’or
             used tb carry’ itti load.wholly eon its own shuctura~and
             to be d?awn~.by a motorvehicle;      .~:. ,.     2... ~,’.,: w
                                               ,. ,... .*,:~,‘yYpi ;; ,,.,
                    “(h) ‘Semi~trhilW     :~cltns,vahiclec,of.the.trsiler
             type’eo designed ~r~used~inconjunction         with a,,motor.
             vehicle that some part of its ‘o%Wweight .and that of its
             load rests upon or i&carried      byanother vehicle;r
                     Y ‘~,
                       . . .    :    ‘.
                     ,”(m) ‘P~b!ic,,H(;lhtHay’,shkll.inelude      any&&i,    ”
              street; way, tkoroulhfare     orbn~id~ge in’this State ,not .,
              privately owned ‘or control,led ,for the use: of vehicles
             ‘aver ,which the State hai legislative      jurisdiction   under.
             ‘ICI police power’. .’ .’ :‘,   :   i                    .
                                                         I..
                      *                                      ‘,
                        se,

                     “(q) By ‘operated or moved temporarily         upon
              the highways’ is meant the,,;operation :or ‘conveying be-
              tween different farme. and the operation or conveyance
              from the owner’s farm m-the place’+here         his farm pro-
             educe is prepared formarket       orwhere     same is actually
              marketed and return.     ~~      ‘: .’    “,
                                             ~,-     ,,
                     “(r)  ‘Implements ofhusbandry’ shall mean farm
             implements,     machinery and tools wasu~sed in tilling the
              soil, but shall not include any passenger car or truck.”
                              ._           / : :,,. ,~b,.
                     ArticW6675a;2     provtdes:        :

                      “Every owner of a motor vehicle, trail.er .or semi-
             trailer used or to be’ured upan the ,public highWaya of
             this State ‘shall apply l ach’year to the :State ,Highway,De-
             partment through the County Tax Collactoref         the coun-
             ty in which he resides for the registration     of each such
             vehicle ‘oktied ‘or controlled by him for th6 eno’utiq or
                  .~.~F                 ?~~,
Page 4 (V-979)



     current calendar year or unexpired portion thereof;
     provided that where a public highway aeparatas lands
     under the dominion or cnntrol of the owner, the opera-
     tion of a motor vehicle by ruch owner, his agents or
     employees, acrom such highway shall not constitute a
     use of ruch motor vehicle upon a public highway of this
     State. Owners of farm tractors, farm trailers, farm
     semi-trailers,   and implomtnts of husbandry, operated
     or moved temporarily      upon the highways shall not be
     required to register such farm tractors, farm trailers,
     %arm semi-traiIers,     or implements of husbandry; pro-
     vided, however, that such farm trailers and farm semi-
     trailers are operated in conformity with all provisions
     of the law save and except the requirements      as to regis-
     tration and license: and providig further, that the ex-
     emptions in thir section &all not apply to any farm
     trailer or farm semi-trailer     when the gross weight ex-
     ceede four thousand (4,000) pounds; provided, that no
     farm trailer or farm semi-trailer      with metal tires
     shall be permitted to operate at a speed in excess of
     fifteen (15) milts per hour; and further provided, that
     the exemptions in this section shall not apply to any
     farm ,trailer or farm semi-trailer     with steel tires of a
     width less than thrtt (3) inches operating in txcess of
     fifteen (15) milts per hour; and providing further, that
     the exemption in this section shall nbt apply to any farm
     trriltr  or farm semi-trailer    when the same is used for
     hire; providtd, however, it shall be unlawful to operate
     any trailer or remi-trailer    at night without a rear red
     light or red reflectors.”

            Articleg70la   provides:

             “Section 1. When any person, firm or corpora-
      tion shall desire to operate over a state highway suptr-
      heavy or over-eice   equipment for the transportation of
      such commodities    as cannot bt reasonably dismantled,
      where the gross weight or sizt exceeds the limits al-
      lowtd by law to be trsnsported over a state highway the
      Statt Highway Department may, upon application, issue
      a permit for the operation of said equipment with said
      commodities,    when said State Highway Department is of
      the opinion that the same may be operattd without mate-
      rial damagt to the highway, Provided,     howevtr,  that
      nothing in this Act shall prevent tht full control of such
      movements or operations on the stretts of citits and
      towns by the ordinances of such municipalities.

            “Sec. l-a. In order to facilitate the issuanct of
      such special permits, the Highway Department shall
Page 5 (V-979)



       designate in ea’ch countya speci41,:agent or 48ents
       whopshall at ,a11 times be avail4ble for ,the:purpose  j
       of issuing such p&mite in’compJi4r;ct v&th~t,his’law:,

               “Sec. 2. The applica’tion,fdr ‘a ‘permit aspro-
       vided for iii this Act,; shal’be’ in,writfnng.‘and contain
       the following:                 ‘, : .,

             “(a) The-kind of tquipment,t’o be oper&td,“with
       complete description’of the s4me,’ andthe.weight   of ”
       same.

                 “(b) ‘The kind of commodity to be transported,
       andthe      wkight  Of’,S4me.~      ,,,‘.’    ,..   ”

             “(c) The highway and ,the dietsrice, over which ~-1”
       the s4me is to be operated.

              “(d)    The same shaWbe            dated~and signed by ~tht
       applicant.     /      ‘)‘::*   ,,   ,_,
               “Section 3. Before 4 permit is issued the appli-.
       cant for the same shall file with the State Highway De-
       partment a bond in 4mount’to be, set, and approved by
       the D’+rtment,;      payable to the State Hi8hway Depart-
       ment of Texas and conditioned that the applicant will
       pay to the State Highway Department any damage, that
       might be sustained to the highway by virtue of the op-
       eration of the ‘equipmentfor       which a’peimit    fs ~isrue’d
       to operate, and venue of any suit for recovery upon said
       bond tiay be any court of competent jurisdiction          in
       Travis County. There’ sh4lf~4ls0~accWnp4hy the’appli’-’
       cation for ermit a fee ofTFive ~Doliavs:;($5) for single
       trip permi Pso, Ten Dollar% ($ I0)‘fo.r ~tlrne:permits not.
       exceeding a periad of tblrtr.:(,30)‘days;;F~ftcen.Dollars
         $15) for time permttr not exceeding 4 period of sixty
       I 60) days and’Tw~&ty. DdHbr’si ($‘20) for fime’permits         not
       exceedin     4 period   of:ninety (90) d&y;, w~hbchfee shall
       be by the State Highway :Department deposited in’the, ,’
       Treasury’of     the State ,of-Texas to’the credit of the State
       Highway Fund. All payments’of~fbes           shall be,made by
       cashier or certified check, post41 or express money
       orders. As 4 furthers prerequisitt        to the issuance of
       any such permits, the equtpment to be operated under
       such permit must ~hav&been~rtgfttered           uhdqr Acts 1929,
       Forty-firrt,   Ltgislature;    Sec,ond Calltd Seesion, Chap-
       ter 88, aa’aintndtd-~brnbn’~~Civil         Shstutcd 6b75a) for
       maximum gross weight applicable to such vehicle uPdar
       Stction 5. Acts 1929. Fortv-first Lenielature. Second
Page 6 (V-979)



      Called Session,      C



             “Sec. 4. Any permit provided for in this Act
      issued by the State Highway Department, shall be sub-
      stantially in the following form:

            “(a) It shall contain the name of the applicant
      and shall be dated and signed by the State Highway
      Engineer or a Division Engineer.

            ‘(b) It shall state the kind of equipment to be
      transported over the highway, together with the weight
      and dimensions of same and the kind and weight of the
      commodity to be transported.

            “(c) It shall state the highway and distance       over
      which the same is to be transported.

               “(d) It shall state any condition    upon which the
      permit     is issued.”

            Section 8b of Article 66?5a, as amended by House Bill
No. 465, Acts 51st Leg., R.S., 1949, ch. 200. p. 376, reads as fol-
lows:

              “No vehicle which has a total outside width, in-
      cluding any load thereon, of more than ninety-six
      inches, except that the width of a farm tractor shall
      not exceed one hundred and eight inches, and except-
      ing further that the limitations as to the size of vehi-
      cles shall not apply to implements of husbandry and
      hbhway building or maintenance machinery tempo-
      rarely propelled or moved upon the public highways,
        hall be’permitted to operate upon the h’ h       df this
      !*ate except under a special permit issu?dytr’tuch
      movement by the Department.      The fee for each such
      special permit for the movement of overwidth vehicle8
      including any load thereon, shall be in addition to the
      registration  fee required by law.”

               Article   804, V.P.C.,   provides:

             “Whoever operate4 upon any public highway a
      motor vehicle which has not been registered   as re-
      quired by law shall be fined not to exceed two hundred
      dollars. ”
Page   7 (V-979     )



               Article.817,     V.P.G,     .provfdes:         f,..   :               *

                “No petson shal,l,.operate or run on any public,
      : highway zany vehicle whleh, has on its periphery any
        block, log, stud, cleat; ridge, bead or any other pro-                         _’
        ,tubtrance of mttallthat shall project maze ~th+n one-                      1’
         fourth 6f bn inch btyond the trtad ‘or traction SUrfbCe
         of the tirt, unless the saidwhetls         are. protected by ‘. j .:
         bands, woodtitbiocks, skids or some sufficient. device, ,~
       ‘to protect, the highway bgbin&t injuryby           reaeoa.there-.          : :
         of., Nothing her,ein,shall prevent the useoftrsctien                    :
         enginesw,ith cleats on thtTdiiving.        wheels, thtrtohm                    i
         dirt or unimprovtd roads, or the u$e of ~veBiclea ac-
         tually engagt.d,bt tht~ timt~-in construction or~ztpbip                    ,’
        work .on roads.: W,koaver-violates-bny;provieion               of.    .:
         this srticle rhall be~ffned not to excttd,~onea hundred.
        dollars.:’          ‘~, ,.,   ,‘,                                               ;-
                                                                            ,.~
                The regi&rbtiO&fets         *providtd for by~Artf&e’ 66,75a,~et
seq.,‘are     imposed for the use of TOtOr VehdCkS,             trail8rS and stmi-
trailers upon the highways.’ Amotor~vthicle,               traileror      semi-trail-
er not us,ed ‘on the highwbysis        not required ,t.obe registered.             All
of such vehicles art required ti be rtgistered              .if used on the .high-
ways with the one exception provided in ,Articlt ‘6675b-2which reeds:
                                          ‘,’
                “Owners of farm ,tr,actors, farm trailers,; farm
         semi-trsiltrs,   and implements of husbandry, operated
         or ,moved temporarily -upon :the. highways shall not ,be
        required to register such farm tractors, farm trailers,
        farm semi-trailers,       or implements of husbandry8 eO.”

              It is cltar that highway building, and maintenance machin-
ery does not fall within this:,excrptfon ‘, Therefore~ each ,septarate
piece ,of such madhinery or equipment.which falls,within,the                  stttu-
tory definitions of either a ,motor. vehicle; trudk-tractor ;road trbc-
tor, trailer. or semi-trailtr     is, re:quired,,to.be rtgiatered’before           it
can bt operated~ upon,the publia highways.               This:is,.so whether ,or
not it is being “temporarily      pr,opelied or,, moved uponthe ,public high-
ways. ” The only time that a temporary movement upon the highvays
becomes mattrial as tomhighway buildfng, or! niaintenance machinery
under our rtgistration     stttutes,,‘jir,     :in:mfertncb    to tht .s~cuFfag   of
a spec,ial permit.    Art. ,6675a, Sec. .Eb.
                                        ,.,..:
              Article 6675a-:l ,stdtes that a vehicle means every device
in, ,or by which any personer        property is or may, be .tr.aaspor~ted or
drawn upon a public highway (exa&t devictn moved only by human
power or used exclusively       upon stationary rails or tracks).             The stat-
ute then defines a motor vehicle to mean every vehicle that is self-
propelled.    You submitted with your request pictures of various
PbgU   8 (V- 979)



Mghway building and mainttaaace      machinery.    Some of these items,
by teb8on of having on their periphery either blocka, lugs, studs,
clontr, ridges, btads or other protuberance     of metal which project
molt than one-fourth of an inch btpond the tread or traction eur-
fbCt, cannot be permitted   to hare1 on the public highways, rrcept
on dirt or unimproved roads or while actually engaged %nconstruc-
tion or repair work on roads, unless the wheels are protected by
bands. wooden blocks, skids or some sufficient device to protect
tk highway against injury, Art. 817, V.P,C.       These items would
tiy be required to be rtgistered     whep they are ustd 011dirt or un-’
improved roads, or on other roads when the periphery is properly
potected   sobs not to injurt tht highway. Of course these as well
as all other highway building and maintenance machinery that is not
propelled or moved on tht public highways except while actually ea-
gaged in the construction or repair    work on the roads or highways
are not requirtd to be registered.     Every device which is trans-
ported or drawn upon a public highway, in or by which any person
or property is or may be transported is required to be registered.
This is so, whether the property transported is made a part of the
dtvtce by the manufacturers or by others. It may be only a d?ng
line, steam shovel, roller, sweeper or other machinery which is
permanently attached so as to render the device useless for any
othtr purpose. Of course, such highway building and maintenance
tquipmeat cannot move upon the public highways after being regis-
tered, if they txceed the legal load limit, without obtaining a SpaCibl
permit.   Art. 6675a, Sec. 8b. This article exempts highway build-
ing and maintenance machinery from       the necessity of securing a
special permit when the sizt    of the device exceeds the maximum
dimensions,

             Stction 3 of Article 6701a, as amended by House Bill
No. 465, 51st Leg., R.S., 1949, ch. 200. p. 396, provides that over-
w~tight or over-she   equipment to be operated upon the public high-
wnys, must be registered    befott a pertnit can issue. If this mobile
over-weight   highway machinery is not subject to registration,    theo
At could not be moved over the highwaya, txcept by lading      it on a
wgistered   truck, 8s a permit could not be issued to allow s&me to
move on the public highways on its own periphery.

             All vehicles subject to registration before moving upon
the public highwbys are subject to the load limit (Art. 827a, Sec. 5,
V.P.C.) and drivtrs’ license laws (Art. 6687b, V.C.S.) bnd the uni-
form traffic code (Art, 6701d, V.C.S.).    We do not find bny statute
making exceptions as to highway building ncul maintenance equip-
ment which operates upon the public highweys bS registerable      vehi-
cles.
Page 9 (V-979)



                             SUMMARY

            Highway building and maintenance machinery
     which falle within the statutory definitions of either
     a motor vehicle,     truck-tractor,    road-tractor,    trailer
     or semi-trailer     is required to be registered      before
     it can be operated upon the public highways, either
     temporarily    or otherwise,       Such equipment that is not
     propelled upon the Public highways except while actu-
     ally engaged in the construction        or repair work on the
     bighwaya is not requtrad        to be registered.    Every de-
     vjce which is transported or drawn upon a public high-
     way, ip or by which any parson or property is or may
     be tramported     is required to be registered,       even though
     the property transported        is made a part of the device
     by the manufacturers or by others.           Highway building
     and maintrnance equipment which exceeds the legal
     load limit, cannot move upon the public highways after
     being registered     without securing a special permit,
     All vehicles which m-e subject to registration,          includ-
     ing highway building and maintenance equipment, are
     subject to the road limit (Art. 827a, Sac, 5, V.P.C.) and
     drivers’ license laws (Art. 6687b, V.C.S.) and the uni-
     form traffia code (Art. 6701d, V.C,S.).

                                              Yours   very   truly

                                   ATTORNEY        GENERAL      OF TEXAS



                                    BY




WVG/mwb

                                   APPROVED

                                    ~--LLs.          oLe&-
                                    EXECUTIVES ASS
                                                 Y? STANT
                                    ATTORNEY-GENERAL